Citation Nr: 0516718	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder for the period 
prior to February 14, 2004.

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder for the period 
since February 14, 2004.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969, including service in the Republic of Vietnam, and his 
decorations include the Purple Heart.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The RO, in relevant part, denied an 
increased rating for post-traumatic stress disorder (PTSD).  
The veteran timely perfected an appeal of this determination 
to the Board.  

On his February 2004 VA Form 9, the veteran requested a 
Travel Board hearing.  A personal hearing was held at the RO 
in March 2004.  In a June 2004 letter, the RO asked the 
veteran whether he desired a Board hearing.  In 
correspondence received in July 2004, the veteran stated that 
he does not want another hearing at this time.  Thus, his 
request for a hearing before a member of the Board is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2004).  

In April 2004, the RO increased the rating for the veteran's 
PTSD to 50 percent, effective February 14, 2004.  The veteran 
has not indicated that he is satisfied with this rating.  
Thus, the claim is still before the Board.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993).  The issues are as listed on 
the title page.

Finally, the Board notes a discrepancy in the record as to 
the veteran's proper name.  The Board observes that the 
veteran's name is Heriberto Martinez-Rivera.  The RO should 
update its records accordingly.



FINDINGS OF FACT

1.  For the period prior to February 14, 2004, the veteran's 
PTSD has been manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

2.  For the period since February 14, 2004, the veteran's 
PTSD has been manifested by occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD for the period prior to February 14, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2004).

2.  The criteria for a disability rating in excess of 50 
percent for PTSD for the period since February 14, 2004, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and evidence necessary to substantiate his 
claims.  In a June 2003 letter, VA informed the veteran of 
the information and medical and lay evidence necessary to 
substantiate a claim for an increased rating.  Specifically, 
VA asked the veteran to submit evidence showing that his 
disability has increased in severity.  In addition, VA 
provided the veteran with a copy of the appealed August 2003 
rating decision, January 2004 statement of the case, and 
March 2004 supplemental statement of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  Specifically, the documents 
contained the pertinent provisions of VA's Schedule for 
Rating Disabilities, including the diagnostic codes and 
associated rating criteria.  See 38 C.F.R. Pt. 4 (2004).  By 
way of these documents, the veteran was also specifically 
informed of the information and evidence previously provided 
to VA or obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the June 
2003 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked the veteran to identify 
sources of any relevant records, including medical and 
employment records, so that VA could request those records on 
his behalf.  VA also asked the veteran to send any additional 
information or evidence relevant to his claims.  Lastly, VA 
informed the veteran that it is his responsibility to ensure 
that VA receives all evidence not in the possession of a 
federal department or agency.  Thus, the Board finds that the 
veteran was informed of the evidence he was responsible for 
submitting and the evidence VA would obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board also finds that the veteran was informed that he could 
submit any records in his possession relevant to his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, a VA examination report, and statements made 
by and on behalf of the veteran in support of his claims.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claims poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  



II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  38 
C.F.R. § 4.31 (2004).  The veteran's entire history is 
reviewed when making disability evaluations.   See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  

The veteran's PTSD has been evaluated under Diagnostic Code 
9411, 38 C.F.R. § 4.130 (2004).  The following evaluations 
are assignable under this diagnostic code.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

Prior to February 14, 2004

The veteran's PTSD has been evaluated as 30 percent disabling 
under Diagnostic Code 9411 for the period prior to February 
14, 2004.

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran's PTSD warrants a rating in excess of 30 
percent for the period prior to February 14, 2004.  In 
support of this conclusion, the Board notes the following 
evidence of record.

A February 2003 letter from the veteran's sister states that 
the veteran could not attend their mother's funeral because 
he cannot bear to see a dead relative or friend and that he 
cannot go places where there are many people because he gets 
very distorted and nervous.  She also states that the veteran 
is disturbed by loud noises and has constant nightmares that 
wake him up in a nervous state.  Lastly, she states that when 
the veteran returned from Vietnam his family suffered every 
night because of his strange behavior and heavy drinking, and 
that cutting utensils had to be hidden because he would wake 
up screaming and grab whatever he could.  

A June 2003 VA examination report reflects that the veteran 
is currently working and generally able to do his job.  
Symptoms included nightmares, flashbacks, hypervigilance, and 
startling at loud noises, occurring three to four times per 
week of moderate intensity.  The veteran has been married 
since 1986 with two children but he has arguments with his 
wife.  The examiner noted that the veteran spends a lot of 
his time working but appears to be isolative and has few 
friends.  

Examination found the veteran to be casually dressed and 
cooperative with appropriate affect and normal speech, but 
with anxious mood.  There were no perceptual problems.  
Thought process and content were normal.  The veteran was 
oriented to person, place, and time, with fair insight, 
judgment, and impulse control.  There was no suicidal or 
homicidal ideation.

The examiner stated that the veteran is able to work but is 
isolative.  He diagnosed the veteran with a global assessment 
of functioning (GAF) score of 50, stating that the veteran 
has moderate symptoms and that he is somewhat isolative.

A June 2003 private psychiatric evaluation note reflects that 
the veteran has not shown good progress since February 2000 
and that his condition has mildly deteriorated, triggered by 
the recent events of the war in Iraqi.  The veteran could 
hardly watch television because he could not stand to watch 
the war coverage, which reminds him of the Vietnam War, and 
caused him to re-experience feelings of anxiety, depression, 
irritability, insomnia, and nightmares.  

Examination found the veteran to be casually attired, calm, 
cooperative, and friendly with appropriate grooming and 
hygiene.  Speech was pressured and rapid with slight 
stammering.  Mood was anxious, and affect was constricted.  
The veteran was oriented to three spheres with selective 
memory.  Concentration and attention span were fair as were 
insight and judgment.  He denied hallucinations, delusions, 
paranoid ideation, and suicidal or homicidal thoughts.  The 
examiner estimated the veteran's GAF score to be between 50 
and 60, noting that it is the same as last year.

The Board finds that the above evidence presents a disability 
picture that more closely approximates the criteria for a 30 
percent evaluation.  In this regard, the Board notes that the 
veteran has occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss.  

The Board notes that the June 2003 VA examination report 
reflects a GAF score of 50 and that the June 2003 private 
evaluation note reflects a GAF score of 50 to 60.  In this 
regard, the Board observes that a GAF score between 41 and 50 
indicates serious symptoms such as suicidal ideation and 
severe obsessional rituals, or serious impairment including 
an inability to keep a job; and a GAF score between 51 and 60 
indicates moderate symptoms such as flat affect and 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning including conflicts with coworkers.  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Despite the discrepancy in GAF scores, the 
Board finds that the detailed findings made in both VA and 
private examination reports more closely approximate the 
criteria for a 30 percent disability rating.  The Board 
further finds that a GAF score between 51 and 60 is more 
probative, and more reflective of the veteran's disability 
picture.  In this regard, the observes that the VA examiner, 
although giving a GAF score of 50, described the veteran's 
symptoms as of moderate intensity and stated that the veteran 
has moderate symptoms.  Moreover, the Board observes that the 
veteran's disability is not reflective of suicidal ideation 
or an inability to keep a job, as indicated by a GAF score of 
50.

The veteran's disability picture does not reflect 
occupational and social impairment, with reduced reliability 
and productivity to warrant a higher rating.  In this regard, 
the Board notes that the veteran does not have 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.  The Board 
acknowledges that the veteran may have flattened affect and 
difficulty in establishing and maintaining effective work and 
social relationships; however, the Board observes that the 
overall disability picture fails to show that he meets the 
criteria for a 50 percent evaluation.  

Furthermore, the Board has considered whether the veteran's 
PTSD presents an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, the 
Board notes that the veteran's disability has not been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 30 
percent for the veteran's PTSD for the period prior to 
February 14, 2004.

Since February 14, 2004

The veteran's PTSD has been evaluated as 50 percent disabling 
under Diagnostic Code 9411 for the period since February 14, 
2004.

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran's PTSD warrants a rating in excess of 50 
percent for the period since February 14, 2004.  In support 
of this conclusion, the Board notes the following evidence of 
record.

A February 14, 2004, note from Dr. Sandoval states that the 
veteran is still suffering symptoms of PTSD and that his 
medication has been increased.

A March 2004 letter from M. James, Ph.D., of the Vet Center, 
reflects that the veteran continues to work but that his 
ability to work is impacted.  The veteran described his 
relationships with coworkers and supervisors as strained and 
dysfunctional.  Dr. James stated that the veteran's fear of 
people, distrust of authority, depression, poor 
concentration, irritability and anger, and longing for 
isolation make it difficult for him to work effectively.  

Dr. James also stated that the veteran's relations with 
family members are especially disrupted, noting that his need 
for isolation to manage his anxiety symptoms precludes a 
healthy social life with his wife and children.  The veteran 
has left movie theaters to escape the anxiety of crowds, 
noise, and people; and he did not attend his mother's funeral 
because of his fear of people, crowds, and social situations.  
The veteran's marriage has suffered as a result of his 
avoidance of intimacy through detachment and estrangement, 
instability of mood, restricted emotional range, need for 
isolation, feelings of unworthiness, discomfort with talk, 
and difficulty with relaxation and sleep.  

Dr. James provides the following list of the veteran's 
symptoms: distressing recollections and intrusive imagery; 
frightening dreams about war; dissociative flashback episodes 
triggered by external stimuli including certain sights, 
sounds, or smells; physiological reactions to stimuli 
(exaggerated startle response); avoidance, isolations, and 
attempts at emotional and psychic numbing; feelings of 
impending doom; feelings of guilt and inadequacy; feelings of 
anger linked with a moral and philosophical confusion about 
his military service; poor concentration and irritability; 
and hypervigilance.  Dr. James concludes with his impression 
that the veteran has long-term and chronic therapeutic issues 
as a result of combat duty in Vietnam and that his ability to 
function adequately and appropriately in work, family, and 
society appears to be significantly impaired.  

The Board finds that the above evidence presents a disability 
picture that more closely approximates the criteria for a 50 
percent evaluation.  In this regard, the Board notes that the 
veteran has occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; panic attacks; disturbances of mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

The veteran's disability picture does not reflect 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, to warrant a higher rating.  In this 
regard, the Board notes that the veteran does not have 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  The Board acknowledges that the veteran may 
have difficulty adapting to stressful circumstances 
(including work or a worklike setting); however, the Board 
observes that the overall disability picture fails to show 
that he meets the criteria for a 70 percent evaluation.  

Furthermore, the Board has considered whether the veteran's 
PTSD presents an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, supra.  In 
this regard, the Board notes that the veteran's disability 
has not been shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Therefore, the Board finds that 
the criteria for submission for consideration of extra-
schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide 
an additional basis for a disability rating in excess of 50 
percent for the veteran's PTSD for the period since February 
14, 2004.





ORDER

A disability rating in excess of 30 percent for post-
traumatic stress disorder for the period prior to February 
14, 2004, is denied.

A disability rating in excess of 50 percent for post-
traumatic stress disorder for the period since February 14, 
2004, is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


